Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

A person shall be entitled to a patent unless –

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claim(s) 1, 8-9, 13-16, 20 and 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIN (US 2015/0263564 A1, hereinafter MIN) in view of MORIMOTO (US 2015/0291051, hereinafter MORIMOTO)

    PNG
    media_image1.png
    328
    491
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    450
    688
    media_image2.png
    Greyscale

As per claim 1, MIN discloses a method of charging a battery of electric accumulators (See Fig.1, Item#20, and Par.51, disclose a battery system) from the electric power supplied by an electric generator (See Fig.1, Item#2, and Par.51, discloses a power generation system); wherein the battery is charged to a first maximum state of charge in a first operating mode (See Fig.3, Step#S103, discloses the battery charged with a higher amount when the battery temperature is less than a threshold “TH”) and to a second maximum state of charge, lower than the first maximum state of charge, in a second operating mode (See Fig.3, Step#S102, discloses charging the battery with a reduced charge to a lower threshold), the method comprising  a criterion using the temperature of the battery  (See Fig.3, Step#S101, discloses the temperature is used as a criterion to determine the charging threshold) or the ratio of a first quantity representative of the available power capable of being supplied by the electric generator to a second quantity representative of the power consumed from the battery is fulfilled, wherein the criterion using the ratio is fulfilled when the ratio becomes lower than a first threshold (The examiner interprets the claim language use of “or” to mean that only one of the criterion “temperature” or ”ratio of a first quantity representative of the available power capable of being supplied by the electric generator to a second quantity representative of the power consumed from, the battery”  as needed to fulfill the claim limitations of the independent claim, the drawings do not disclose a method using both temperature and ratio of available charge to consumed charge either).
However MIN does not disclose switching from the second operating mode to the first operating mode when a temperature criterion is considered.
MORIMOTO discloses a vehicle control system wherein a target switching from the second operating mode to the first operating mode when a temperature criterion is considered
 (See Fig.2, Step#S104, and Par.35, disclose the state of charge is set according to the battery temperature, see Fig.3, discloses that at a low temperature below a “threshold value” the state of charge is set at a lower level and when the temperature reaches that threshold the target state of charge is set to a higher value, also see Fig.2, discloses the program returns to the beginning and when the temperature is rises above the threshold then the target state of charge is raised to a higher target).
	MIN and MORIMOTO are analogous art since they both deal with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MIN with that of MORIMOTO by switching from the second operating mode to the first operating mode when a temperature criterion is considered for the benefit of protecting the battery while ensuring maximum state of charge is available for use by the operator.
d, wherein the criterion using the ratio is fulfilled when the ratio becomes lower than a first threshold. (The examiner interprets the claim language use of “or” to mean that only one of the criterion “temperature” or ”ratio of a first quantity representative of the available power capable of being supplied by the electric generator to a second quantity representative of the power consumed from, the battery”  as needed to fulfill the claim limitations of the independent claim). However MIN does not disclose the control unit being capable of switching from the second operating mode to the first operating mode when a criterion using the temperature of the battery.
MORIMOTO discloses a vehicle control system wherein the control unit being capable of switching from the second operating mode to the first operating mode when a criterion using the temperature of the battery (See Fig.2, Step#S104, and Par.35, disclose the state of charge is set according to the battery temperature, see Fig.3, discloses that at a low temperature below a “threshold value” the state of charge is set at a lower level and when the temperature reaches that 
	MIN and MORIMOTO are analogous art since they both deal with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MIN with that of MORIMOTO by switching from the second operating mode to the first operating mode when a temperature criterion is considered for the benefit of protecting the battery while ensuring maximum state of charge is available for use by the operator.

As per claims 8-9 and 29, MIN and MORIMOTO disclose the method and system of claims 1 and 20 as discussed above, wherein the electric generator comprises photovoltaic cells (See MIN, Par.53, discloses the power generation unit comprises solar power generation system).

As per claims 13-16, MIN and MORIMOTO disclose the method of claim 1 as discussed above, comprising switching from the first operating mode to the second operating mode when the temperature of the battery is higher than a first temperature value for a determined time period (See MIN, Fig.3, discloses using the higher charge level when the temperature is less than a certain threshold and a lower SOC when the temperature is greater than a certain state of charge, also see MORIMOTO discloses setting a low SOC at a low temperature below a certain threshold and a higher SOC when the temperature is above a minimum temperature).
As per claims 25-28, MIN and MORIMOTO disclose the system of claim 20 as discussed above, wherein the control unit is capable of switching from, the first operating mode to the second .
Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIN in view of MORIMOTO and in further view of GUANG et al. (US 7,598,709 B2, hereinafter GUANG).
As per claim 18, MIN and MORIMOTO disclose the method of claim 1 as discussed above, However MIN and MORIMOTO do not disclose wherein the charge of the battery is further forbidden as long as the temperature of the battery is higher than a fifth temperature value.
GUANG discloses a battery charger wherein the charge of the battery is further forbidden as long as the temperature of the battery is higher than a fifth temperature value (See Fig.7 and Col. 10, lines 28-37 discloses when the temperature is above 46°C, the battery is too hot for charging).
MIN, MORIMOTO and GUANG are analogous art since they both all with battery charging.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MIN and MORIMOTO with that of 

As per claim 19, MIN and MORIMOTO disclose the method of claim 1 as discussed above, however MIN and MORIMOTO do not disclose wherein the charge of the battery is further forbidden as long as the temperature of the battery is lower than a sixth temperature value.
GUANG discloses a battery charger wherein the charge of the battery is further forbidden as long as the temperature of the battery is higher than a fifth temperature value (See Fig.7 and  Col. 10, lines 28-37 discloses when the temperature is below -7°C, the battery is too cold for charging).

MIN, MORIMOTO and GUANG are analogous art since they all deal with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MIN and MORIMOTO with that of GUANG by preventing battery charging when the temperature falls below a certain threshold for the benefit of protecting the battery against damage.

Allowable Subject Matter
Claims 3-7, 10-12, 17 and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Response to Amendment
Applicant’s arguments with respect to claim(s) 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The examiner interpreted the claim language use of “or” to mean that only one of the criterion “temperature” or ”ratio of a first quantity representative of the available power capable of being supplied by the electric generator to a second quantity representative of the power consumed from, the battery” as needed to fulfill the claim limitations of the independent claim, the drawings do not disclose a method using both temperature and ratio of available charge to consumed charge either.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AHMED H OMAR/Examiner, Art Unit 2859   

/EDWARD TSO/Primary Examiner, Art Unit 2859